Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application #17016919 filed 09/10/2020. Claims 1-19 are subject to examination.

Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 8 objected to because of the following informalities:  
Claim 8 recites “the the “ in line 9. It is suggested to delete duplicate “the”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1-2, 5, 7, 10, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU et al. (RYU hereafter) (US 20210307099 A1) in view of  CHU et al. (CHU hereafter) (US 20190289495 A1).

Regarding claim 1, RYU teaches, A wireless communication apparatus comprising (the AP1): 
transmitter circuitry configured to transmit a first component including data frames (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257; an aggregate MPDU (A-MPDU) transmitted from a MAC end, Par. 0167) to a first wireless communication apparatus (the AP2) and a second wireless communication apparatus (the STA1);  
receiver circuitry configured to receive a first acknowledgement frame for the data frames from the first wireless communication apparatus (RYU; Step4: the AP2 that has received the data frame to be joint-transmitted from the AP1 transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263) and a second acknowledgement frame for the data frames from the second wireless communication apparatus (RYU; Step7: the STA1 that has received the data frame from the AP1 and the AP2 through the joint transmission transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1), Par. 0266); and 

determine, based on the first acknowledgement frame and the second acknowledgement frame, a first data frame received by the first wireless communication apparatus (RYU; transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263) and not received by the second wireless communication apparatus among the data frames (RYU; transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1) … When information on an MPDU not successfully received by the UE through the Step7 process is transmitted to the AP, Par. 0266-0267), and 
determine (1) that the transmitter circuitry transmits at least one of the first data frame (RYU; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267) and a second data frame different from the first data frame in the first component to the second wireless communication apparatus, and (2) that the first wireless communication apparatus transmits the first data frame to the second wireless communication apparatus (RYU; repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267; Step6: the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received in the Step3 process through the joint transmission using the control information included in the corresponding control frame, Par. 0265).  
RYU teaches AP receiving BlockAck and receiving information on an MPDU not successfully received by the UE through the Step7 process in Par. 0267, but fails to explicitly teach details on BlockAck. However, in the same field of endeavor, CHU teaches in Par. 0057 that “In an embodiment, the data unit 406 is an A-MPDU that aggregates multiple MPDUs (each having one or more MSDUs) and/or A-MSDUs, and the acknowledgement data unit 410 is a block acknowledgement (Block Ack) data unit that includes respective acknowledgement information for respective ones of the multiple MPDUs aggregated in the A-MPDU”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU to include the use of variable length BlockAck as taught by CHU in order to receive respective acknowledgement information (CHU; Par. 0057).

Regarding claim 2, RYU-CHU teaches, The wireless communication apparatus of claim 1, 
wherein the processing circuitry is configured to generate an instruction frame including an instruction for the first wireless communication apparatus to transmit the first data frame to the second wireless communication apparatus (RYU; the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267), and 
(RYU; the AP2 that has received the control frame, Par. 0264).  

Regarding claim 5, RYU-CHU teaches, The wireless communication apparatus of claim 1, wherein a first time period in which the transmitter circuitry transmits at least one of the first data frame (T2) and the second data frame to the second wireless communication apparatus and a second time period in which the first wireless communication apparatus transmits the first data frame (T2) to the second wireless communication apparatus at least partially overlap each other  (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257 [Note that both send at time T2]).  

Regarding claim 7, RYU-CHU teaches, The wireless communication apparatus of claim 1, wherein the transmitter circuitry is configured to transmit the first data frame by using OFDMA (RYU; the AP may perform the DL MU transmission based on the OFDMA and the transmission may be expressed as a term called DL MU OFDMA transmission, Par. 0115) or MU- MIMO.  

Regarding claim 10, RYU-CHU teaches, The wireless communication apparatus of claim 1, wherein the processing circuitry is configured to not retransmit, based on the first acknowledgement frame and the second acknowledgement frame, the data frame (RYU; When information on an MPDU not successfully received by the UE through the Step7 process is transmitted to the AP, packets whose reception has failed may be re-transmitted, Par. 0267 [Note that retransmission only when reception failed]).  

Regarding claim 13, RYU-CHU teaches, The wireless communication apparatus of claim 1, 
wherein the first wireless communication apparatus is plural (RYU; Referring to FIG. 25 … the M-AP notifies the S-APs that joint transmission needs to be performed in a STA 1, Par. 0269), the first data frame is a data frame in the first component received by at least one of the first wireless communication apparatuses (RYU; Step4: the AP2 that has received the data frame to be joint-transmitted from the AP1 transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263) and not received by the second wireless communication apparatus among the data frames (RYU; Step7: the STA1 that has received the data frame from the AP1 and the AP2 through the joint transmission transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1), Par. 0266), and 
a wireless communication apparatus that receives the first data frame among the first wireless communication apparatuses transmits the first data frame to the second wireless communication apparatus (RYU; Step6: the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received in the Step3 process, Par. 0265).  

Regarding claim 14, RYU teaches, A wireless communication system, comprising: 
the wireless communication apparatus (RYU; element “AP1” Fig. 24) of claim 1 (See claim 1 rejection), 
the first wireless communication apparatus (RYU; element “AP2” Fig. 24); and 
the second wireless communication apparatus (RYU; element “STA1” Fig. 24).  

Regarding claim 15, RYU teaches, A wireless communication apparatus comprising: 
receiver circuitry configured to (RYU; element “AP2” Fig. 24): 
receive a first component including data frames from a first wireless communication apparatus (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257; an aggregate MPDU (A-MPDU) transmitted from a MAC end, Par. 0167), and 
receive, from the first wireless communication apparatus, an instruction frame including an instruction to transmit a first data in the first component to a second wireless communication apparatus (RYU; the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267); and 
transmitter circuitry configured to transmit the first data frame to the second wireless communication apparatus (RYU; Step6: the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received, Par. 0264-0265).  
Although RYU teaches AP receiving BlockAck and receiving information on an MPDU not successfully received by the UE through the Step7 process in Par. 0267, but fails to explicitly teach details on BlockAck. However, in the same field of endeavor, CHU teaches in Par. 0057 that “In an embodiment, the data unit 406 is an A-MPDU that aggregates multiple MPDUs (each having one or more MSDUs) and/or A-MSDUs, and the acknowledgement data unit 410 is a block acknowledgement (Block Ack) data unit that includes respective acknowledgement information for respective ones of the multiple MPDUs aggregated in the A-MPDU”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU to include the use of variable length BlockAck as taught by CHU in order to receive respective acknowledgement information (CHU; Par. 0057).

Regarding claim 16, RYU-CHU teaches, The wireless communication apparatus of claim 15, wherein a first time period in which the transmitter circuitry transmits at least one of the first data frame and a third data frame to the second wireless communication apparatus and a second time period in which the first wireless communication (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257 [Note that both send at time T2]).  
  
Regarding claim 19, RYU teaches, A method comprising: 
transmitting a first component including data frames (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257; an aggregate MPDU (A-MPDU) transmitted from a MAC end, Par. 0167) to a first wireless communication apparatus (the AP2) and a second wireless communication apparatus (the STA1); 
receiving a first acknowledgement frame for the data frames from the first wireless communication apparatus (RYU; Step4: the AP2 that has received the data frame to be joint-transmitted from the AP1 transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263) and a second acknowledgement frame for the data frames from the second wireless communication apparatus (RYU; Step7: the STA1 that has received the data frame from the AP1 and the AP2 through the joint transmission transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1), Par. 0266); 
(RYU; transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263) and not received by the second wireless communication apparatus among the data frames (RYU; transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1) … When information on an MPDU not successfully received by the UE through the Step7 process is transmitted to the AP, Par. 0266-0267); and 
determining that at least one of the first data frame and a third data frame is transmitted to the second wireless communication apparatus (RYU; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267), and the first wireless communication apparatus transmits the first data frame to the second wireless communication apparatus (RYU; repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267; Step6: the AP2 that has received the control frame for the joint transmission through Step5 transmits, to the STA1, the data frame previously received in the Step3 process through the joint transmission using the control information included in the corresponding control frame, Par. 0265).  
Although RYU teaches AP receiving BlockAck and receiving information on an MPDU not successfully received by the UE through the Step7 process in Par. 0267, but fails to explicitly teach details on BlockAck. However, in the same field of endeavor, CHU teaches in Par. 0057 that “In an embodiment, the data unit 406 is an A-MPDU that aggregates multiple MPDUs (each having one or more MSDUs) and/or A-MSDUs, and the acknowledgement data unit 410 is a block acknowledgement (Block Ack) data unit that includes respective acknowledgement information for respective ones of the multiple MPDUs aggregated in the A-MPDU”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU to include the use of variable length BlockAck as taught by CHU in order to receive respective acknowledgement information (CHU; Par. 0057).  


Claim 3-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU-CHU and in further view of  JIA et al. (JIA hereafter) (US 20220039184 A1).

Regarding claim 3, RYU-CHU teaches, The wireless communication apparatus of claim 2. 
	RYU-CHU fail to explicitly teach,
wherein the instruction frame includes an instruction to transmit the first data frame after a waiting time has elapsed from the end of the instruction frame.  
However, in the same field of endeavor, JIA teaches,
wherein the instruction frame includes an instruction to transmit the first data frame after a waiting time has elapsed from the end of the instruction frame (JIA; When AP2 receives the scheduling frame 401 … After a time interval 405 (e.g., SIFS), AP2 transmits a joint transmission radio frame 411b to the STA, Par. 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU-CHU to include the use of a time interval as taught by JIA in order to transmits a joint transmission (JIA; Par. 0036).

Regarding claim 4, RYU-CHU-JIA teaches, The wireless communication apparatus of claim 3, wherein the transmitter circuitry is configured to transmit the second data frame to the second wireless communication apparatus after transmitting the instruction frame to the first wireless communication apparatus  (RYU; an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257 [AP1 again transmit different data after completion of the retransmission]). 

Regarding claim 6, RYU-CHU teaches, The wireless communication apparatus of claim 1.   
RYU-CHU fail to explicitly teach,
wherein a first time period in which the transmitter circuitry transmits at least one of the first data frame and the second data frame to the second wireless communication apparatus and a second time period in which the first wireless communication apparatus transmits the first data frame to the second wireless communication apparatus are aligned with a waiting time.  
JIA teaches,
wherein a first time period in which the transmitter circuitry transmits at least one of the first data frame and the second data frame to the second wireless communication apparatus and a second time period in which the first wireless communication apparatus transmits the first data frame to the second wireless communication apparatus are aligned with a waiting time (JIA; After a time interval 403 (e.g., SIFS), AP1 transmits a joint transmission radio frame 411a to the STA … When AP2 receives the scheduling frame 401 … After a time interval 405 (e.g., SIFS), AP2 transmits a joint transmission radio frame 411b to the STA, Par. 0035-0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU-CHU to include the use of a time interval as taught by JIA in order to transmits a joint transmission (JIA; Par. 0036).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU-CHU and in further view of  Min et al. (Min hereafter) (US 20190297674 A1).

Regarding claim 8, RYU-CHU teaches, The wireless communication apparatus of claim 1, 
wherein the first acknowledgement frame is at least one of whether the receiver circuitry has received the first acknowledgement frame, and acknowledgement information of the data frame from the first wireless communication apparatus included (RYU; Step4: the AP2 that has received the data frame to be joint-transmitted from the AP1 transmits an acknowledgement frame (Ack or BlockAck frame) for the corresponding data frame, Par. 0263), and 
the the second acknowledgement frame is at least one of whether the receiver circuitry has received the second acknowledgement frame, and acknowledgement information of the data frame from the second wireless communication apparatus included in the second acknowledgement frame (RYU; Step7: the STA1 that has received the data frame from the AP1 and the AP2 through the joint transmission transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1), Par. 0266).  
Although RYE teaches AP1 receiving acknowledgement frames, but RYU-CHU fail to explicitly teach that AP1 was able to receive information included in the acknowledgement frame. However, in the same field of endeavor, Min teaches in Par. 0129 that “the AP 502 may decode a block acknowledgement (BA) frame that indicates, for each of the subframes of the PPDU, one or more of: whether the subframe was successfully decoded”. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU-CHU to include the use of decoding as taught by Min in order to receive indication included in acknowledgement frame (Min ; Par. 0129).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU-CHU and in further view of  KIM et al. (KIM hereafter) (US 20170063509 A1).

Regarding claim 9, RYU-CHU teaches, The wireless communication apparatus of claim 1, wherein the processing circuitry is configured to determine, based on the  the second acknowledgement frame, a third data frame not received by the  the second wireless communication apparatus among the data frames (RYU; Step7: the STA1 that has received the data frame from the AP1 and the AP2 through the joint transmission transmits an acknowledgement frame (e.g., Ack or BlockAck frame) to an associated AP (in the present embodiment, the AP1), Par. 0266), and 
the transmitter circuitry is configured to retransmit the third data frame in the first component to the first wireless communication apparatus and the second wireless communication apparatus (RYU; packets whose reception has failed may be re-transmitted through joint transmission by repeating the processes from Step1 to Step7 during a separate TXOP, Par. 0267).  
Although RYU teaches AP2 transmits an acknowledgement frame for the corresponding data frame, but RYU-CHU fail to explicitly teach,
wherein the processing circuitry is configured to determine, based on the first acknowledgement frame, a third data frame not received by the first wireless communication apparatus.
However, in the same field of endeavor, KIM teaches,
 wherein the processing circuitry is configured to determine, based on the first acknowledgement frame, a third data frame not received by the first wireless  (KIM; In the IEEE 802.11 system, a transmission failure of a data frame is recovered through an ACK frame (e.g., Block ACK) and re-transmission, Par. 0169). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU-CHU to include the use of IEEE 802.11 system as taught by KIM in order to implement retransmission process (KIM; Par. 0169).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU-CHU and in further view of  SONG et al. (SONG hereafter) (US 20220070809 A1).

Regarding claim 11, RYU-CHU teaches, The wireless communication apparatus of claim 1, wherein a third time period in which the transmitter circuitry transmits the first component to the first wireless communication apparatus and a fourth time period in which the transmitter circuitry transmits the first component to the second wireless communication apparatus (RYU; as shown in FIG. 22, an AP1 shares a data frame for joint transmission with an AP2 at T1 timing and then the AP1 and the AP2 transmit the data frame to a STA through joint transmission at T2 timing, Par. 0257).
	RYU-CHU fail to explicitly teach,
at least partially overlap each other.  
However, in the same field of endeavor, SONG teaches,
 (SONG; element “AC1_DL” “BH1_DL” Fig. 7; FIG. 7 is a diagram illustrating one example of timing of each node in transmission and reception of a signal, Par. 0133). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of RYU-CHU to include the use of wireless backhaul as taught by SONG in order to reduce cost (SONG; Par. 0066).


Claim 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over RYU-CHU and in further view of  Yang et al. (Yang hereafter) (US 20210127290 A1).

Regarding claim 12 and 17, RYU-CHU teaches, The wireless communication apparatus of claim 1 and The wireless communication apparatus of claim 15 respectively. 
RYU-CHU fail to explicitly teach,
wherein the first component includes an instruction to hold the data frames included in the first component, regardless of a destination of the data frames.  
However, in the same field of endeavor, Yang teaches,
wherein the first component includes an instruction to hold the data frames included in the first component, regardless of a destination of the data frames (Yang; The first data unit identification information may be indicative of a data unit that needs to be buffered by the second AP, Par. 0144). 
RYU-CHU to include the use of data unit identification information as taught by Yang in order convey cache indication (Yang; Par. 0144).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416